JOHNSEN, Circuit Judge
(dissenting).
I am of the opinion that plaintiff made a prima facie case of negligence and proximate cause, and that the trial court therefore erred in directing a verdict at the close of plaintiff’s evidence. On the record, the jury would have been entitled to find that defendant was negligent in checking the contents of the storage tank and in directing plaintiff to proceed with the unloading of the gasoline; that this negligence was responsible for the storage tank having overflowed; and that the gasoline *332which thereby was caused to run down into the pump house was a proximate factor in occasioning the fire loss. It does not seem to me that it was any necessary part of plaintiff’s case to explain what caused the overflowing gasoline to ignite. By common acceptance, any flow of free, vaporizing gasoline in a small enclosed pump house, with an operating motor, control switch, wiring connections, driving belt, and other static-producing contingencies, would constitute an inherent and unpredictable fire possibility. If it could be claimed that the fire actually was due to some defect in the machinery or other fault on the part of plaintiff, that was at most a matter of contributory negligence for defense, on which defendant had the burden. It would not involve any speculation or conjecture in relation to plaintiff’s prima facie case. I would reverse the judgment.